In a matrimonial action in which the parties were previously divorced, the defendant wife appeals, as limited by her brief, from so much of an order of the Supreme Court, Queens County (Corrado, J.), dated February 3, 1988, as denied her application for leave to enter a money judgment and for exclusive occupancy of the former marital residence.
Ordered that the order is modified, on the law and as a *657matter of discretion, by deleting from the third decretal paragraph the phrase beginning "and an additional payment” and ending with the words "for defendant’s distribution award” and substituting therefor a provision granting the defendant’s application which was for leave to enter a money judgment in the principal amount of $60,207; as so modified, the order is affirmed insofar as appealed from, with costs to the appellant.
The judgment of divorce between the parties requires the plaintiff to pay to the defendant the sum of $60,207 only upon the occurrence of a particular condition, i.e., the sale of the former marital residence. However, the uncontradicted assertions made in support of the instant application establish that the plaintiff has, by his own misconduct, prevented that condition from being fulfilled. Under these circumstances, we conclude that the defendant is entitled to a money judgment in the sum of $60,207 (see, Domestic Relations Law § 244; De Gasperis v De Gasperis, 98 AD2d 758). Bracken, J. P., Kunzeman, Weinstein and Hooper, JJ., concur.